Title: From George Washington to David Forman, 25 March 1783
From: Washington, George
To: Forman, David


                        
                            sir
                            Head Quarters 25th March 1783
                        
                        I have just now, received your favor of the 23d instant. It gives me pain to find a Request from you, which I
                            am unable to gratify. But my Duty obliges me to inform you, that the Request is of such a Nature, as I have never complied
                            with, in any one Instance; nor do I think, that, while under our present Circumstances, it will ever permit me to grant a
                            similar one.
                        If the Introduction of Merchandize, from within the Enemys Lines, is, in any Case admissible, I conceive that
                            the Legislature, or the Executive of the State into which they are meant to be bro’t, are the only competent Judges of its
                            propriety. If those powers will not permit such a Request, it is certainly not consistent with my Duty, to grant an
                            Indulgence, which they reject. With much Regard & Esteem I am sir Your most Obedt Servt
                        
                            Go: Washington
                        
                    